United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CENTRAL ARKANSAS VETERANS
ADMINISTRATION HEALTH CARE SYSTEM,
Little Rock, AK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1153
Issued: October 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 2, 2012 appellant filed a timely appeal from a March 14, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) that denied his claim and an April 25,
2012 decision that denied his request for reconsideration. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained a stress-related condition in the performance of duty causally related to factors of his
federal employment; and (2) whether OWCP properly refused to reopen appellant’s claim for
further review of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal appellant generally asserts that his claim should be accepted.
1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On December 29, 2011 appellant, then a 45-year-old police officer, filed an occupational
disease claim alleging that he sustained severe anxiety and stress, followed by a severe migraine
headache caused by stress at work. He was first aware of his condition and its relationship to his
employment on December 5, 2011, when he stopped work.
By letter dated February 10, 2012, OWCP advised appellant of the evidence needed to
support his claim. It requested a description of the employment-related incidents he believed
contributed to his condition and a narrative medical report that diagnosed a psychiatric condition
and explained how it was causally related to the employment factors. Appellant was given 30
days to respond. OWCP also requested that the employing establishment respond to the claim.
In a December 5, 2011 statement, Tonya M. Hightower, chief of the police service, stated
that she and Officer Robert Kersten spoke to appellant regarding a detail at 9:05 a.m. that day,
and that an administrative inquiry was ongoing. Appellant began to tear up, lose color, and
breathe very rapidly and indicated that he was having chest pains. Chief Hightower stated that
she terminated the meeting and called firefighters, who evaluated appellant and took him by
ambulance to a local hospital for treatment. Officer Kersten accompanied appellant. He later
called Chief Hightower and reported that appellant had an anxiety/panic attack.
Lana L. Cunningham, a coworker, reported that on December 5, 2011 appellant and
Officer Kersten came to the police station for a meeting with Chief Hightower.
Ms. Cunningham stated that the door of the Chief’s office remained open after the meeting began
at around 8:55 a.m. and she did not hear any raised voices or abnormal conversation. After about
15 minutes, she heard the Chief Hightower and Officer Kersten ask appellant if he was all right.
Appellant then left Chief Hightower’s office appearing to be short of breath. Ms. Cunningham
called help.
By decision dated March 14, 2012, OWCP denied the claim. It found that appellant had
not responded to the February 10, 2012 letter with either a description of the work incident or
incidents that he felt caused his condition or a narrative medical report.
On April 2, 2012 appellant requested reconsideration and submitted a chest x-ray report,
obtained in an emergency room on December 5, 2011 and interpreted as normal.
In an April 25, 2012 nonmerit decision, OWCP denied appellant’s reconsideration
request on the grounds that the medical evidence was irrelevant as he had not established a
compensable factor of employment.2
LEGAL PRECEDENT -- ISSUE 1
To establish a stress-related condition in the performance of duty, a claimant must submit
the following: (1) medical evidence establishing that he has an emotional or stress-related
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to his condition; and (3) rationalized medical opinion evidence establishing that
2

OWCP initially issued a decision on April 18, 2012 that contained a typographical error.

2

the identified compensable employment factors are causally related to his stress-related
condition.3 If a claimant does implicate a factor of employment, OWCP should then determine
whether the evidence of record substantiates that factor.4 When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In Lillian Cutler,6 the Board explained that
there are distinctions as to the type of employment situations giving rise to a compensable
emotional condition arising under FECA. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within coverage under
FECA.7 When an employee experiences emotional stress in carrying out his or her employment
duties, and the medical evidence establishes that the disability resulted from an emotional
reaction to such situation, the disability is generally regarded as due to an injury arising out of
and in the course of employment. This is true when the employee’s disability results from his or
her emotional reaction to a special assignment or other requirement imposed by the employing
establishment or by the nature of the work.8 Allegations alone by a claimant are insufficient to
establish a factual basis for an emotional condition claim.9 Where the claimant alleges
compensable factors of employment, he or she must substantiate such allegations with probative
and reliable evidence.10 Personal perceptions alone are insufficient to establish an employmentrelated emotional condition.11
ANALYSIS -- ISSUE 1
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a stress-related condition in the performance of duty causally related to factors of his
federal employment.
By letter dated February 10, 2012, appellant was instructed to submit a description of the
employment incidents that contributed to his stress. His claim form had made only general
reference to unnecessary stress at work on December 5, 2011. Appellant’s allegation of stress
that day is vague and insufficient to meet his burden of proof. As noted, in order to establish his
claim, appellant must submit factual evidence identifying specific employment factors or
3

Leslie C. Moore, 52 ECAB 132 (2000).

4

Dennis J. Balogh, 52 ECAB 232 (2001).

5

Id.

6

28 ECAB 125 (1976).

7

See Robert W. Johns, 51 ECAB 137 (1999).

8

Lillian Cutler, supra note 6.

9

J.F., 59 ECAB 331 (2008).

10

M.D., 59 ECAB 211 (2007).

11

Roger Williams, 52 ECAB 468 (2001).

3

incidents alleged to have caused or contributed to his condition.12 Appellant was also instructed
to provide a medical opinion that diagnosed an emotional condition and explained its
relationship to factors of his federal employment. He failed to provide the requested evidence.
As appellant did not submit the requested information, he did not establish that he sustained a
stress-related condition in the performance of duty on December 5, 2011 or to other factors of his
employment. OWCP properly denied his claim.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.13 Section 10.608(a) of Title 20 of the Code of Federal Regulations
provide that a timely request for reconsideration may be granted if OWCP determines that the
employee has presented evidence and/or argument that meet at least one of the standards
described in section 10.606(b)(3).14 This section provides that the application for reconsideration
must be submitted in writing and set forth arguments and contain evidence that either: (i) shows
that OWCP erroneously applied or interpreted a specific point of law; or (ii) advances a relevant
legal argument not previously considered by OWCP; or (iii) constitutes relevant and pertinent
new evidence not previously considered by OWCP.15 Section 10.608(b) provides that, when a
request for reconsideration is timely but fails to meet at least one of these three requirements,
OWCP will deny the application for reconsideration without reopening the case for a review on
the merits.16
ANALYSIS -- ISSUE 2
With his April 2, 2012 reconsideration request, appellant merely checked an OWCP form
requesting reconsideration. He did not allege or establish that OWCP erroneously applied or
interpreted a specific point of law, or advance a relevant legal argument not previously
considered. Consequently, appellant was not entitled to a review of the merits of his claim based
on the first and second requirements under section 10.606(b)(2).17
With respect to the third requirement under section 10.606(b)(2), appellant submitted a
December 5, 2011 chest x-ray report. The underlying issue in this case is whether he established
a compensable factor of employment giving rise to his claimed condition. The chest x-ray report
is irrelevant to this issue.

12

Leslie C. Moore, supra note 3.

13

5 U.S.C. § 8128(a).

14

20 C.F.R. § 10.608(a) (2011).

15

Id. at § 10.606(b)(3) (2011).

16

Id. at § 10.608(b) (2011).

17

Id. at § 10.606(b)(2).

4

Appellant did not show that OWCP erred in applying a point of law, advance a relevant
legal argument not previously considered, or submit relevant and pertinent new evidence not
previously considered. OWCP properly denied his reconsideration request.18
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that he sustained a stress-related
condition in the performance of duty causally related to factors of federal employment. The
Board further finds that OWCP properly refused to reopen appellant’s case for further
consideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).19
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 25 and March 14, 2012 are affirmed.
Issued: October 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

18

Supra note 15.

19

The Board notes that appellant submitted medical evidence with his appeal to the Board. The Board cannot
consider this evidence; however, as its review of the case is limited to the evidence that was before OWCP at the
time it rendered its final decision. 20 C.F.R. § 501.2(c)(1).

5

